MEMORANDUM OPINION
NIX, Presiding Judge:
This is an original proceeding filed by the petitioner, in which he seeks Post-Conviction Appeal on allegations that he (1) was not afforded counsel in the district court; (2) did not ‘competently’ waive his rights; and, (3) was not informed of his right to an appeal.
From the Response filed by the Attorney General, the petitioner is presently incarcerated in the penitentiary by reason of a judgment and sentence from the District Court of Stephens County, case #3675, wherein he entered a plea of guilty to the crime of Larceny of an Automobile and was sentenced to serve 20 years. From the records furnished from Stephens County, it is shown that petitioner was also charged in case #3674 with Assault and Battery with a Dangerous Weapon, which was dismissed when petitioner plead guilty to cause #3675; and, was also sentenced in case #3647, for Burglary Second Degree to 2 years in the penitentiary, TO RUN CONCURRENT WITH CASE #3675.
That said record further shows that the petitioner was' advised of his right to counsel and specifically stated that he did not need one, and did not want one. From this record, it is apparent that petitioner was adequately advised of his constitutional rights, and chose to waive them. It is further apparent that petitioner was not coerced into entering a guilty plea, but was quite aware that he was negotiating one sentence for three, and was eager to do so at that time.
This Court, in view of the record before it, does not find that the defendant is entitled to Post-Conviction Appeal, and the writ prayed for is accordingly, denied.
BUSSEY and BRETT, JJ.,’concur.